DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9-10,13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rohmer (US 20170025886) in view in view of Choi (US 20160254613) of Kim (KR-2015-0097887).

Regarding claim 1, Rohmer teaches a charging system (shown in figures 1A-F, 28A-28B and throughout defined in paragraphs [0133] and [0282] as an electrical wiring assembly item 100). 
Rohmer teaches a charging system comprising a housing including a receiving portion having a shelf projecting perpendicular from the receiving portion, the shelf configured to provide a surface for placement of the external device (Figure 1A shows a housing (item 30-1) including a receiving portion (item 30-4) with a shelf (item 30-10) projecting perpendicular from the receiving portion. Shown in figure 28A wherein a housing is interpreted as item 300 defined in paragraph [0232] as a wall plate housing assembly. Figure 5A shows a housing (item 300) including a receiving portion item 30-3, with a shelf perpendicular from the receiving portion (30-12). Figure 28B shows wherein the wall plate assembly 100 comprises a housing item 300 with a receiving portion (shown as the antenna logo plate item 300-6) and comprises a shelf item 300-12 defined in paragraph [0232] wherein a shelf is interpreted as a device cradle door for placement of an external device). 	Rohmer teaches an indicator (defined in paragraph [0259] wherein an embedded controller 20-9 may turn on an LED (not shown) to notify a user that the portable electronic device has completed charging). Rohmer teaches in figure 27B shows an antenna logo plate which indicates placement of mobile device on shelf. Rohmer suggests an indicator as shown in figure 37C, such that the indicator is visible when the retaining member is rotated in the upward direction to secure the external device in the receiving portion (shown in figure 37C wherein a logo is located on the external portion of the shelving unit). 
Rohmer teaches a power supply located within the housing, the power supply configured to wirelessly charge an external device when the external device is received by the receiving portion (The system shown below in figures 1A-1F provide the same charging system shown in figure 28A. Figures 1A-1B shows a power supply item 20-10 defined in paragraph [0134] as an electromagnetic coil which propagates a magnetic field to provide a contactless charge to a portable device item 1. Figure 1B shows wherein the receiving unit, wall plate assembly 30 may further include a wall plate 30-1 for the electrical wiring device that may be integrally formed with an antenna housing 20-2). 
Rohmer teaches a retaining member rotatably coupled to the shelf, the retaining member configured to rotate in an upward direction toward the external device to secure the external device in the receiving portion of the housing (shown below in figure 33A wherein a retaining member item 70-1 is interpreted as defined in paragraph [0239] as a cradle gripper which is rotatably coupled to shelf, a bottom portion item 70-2. Figure 33C shows wherein the retaining member, cradle gripper item 70-1 secures the external device item 1).
Rohmer does not explicitly teach an indicator located on the front portion of the shelf, the indicator configured to illuminate at a first color, a second color, and a third color; and a controller configured to determine a charging efficiency of the external device, and control the indicator to illuminate at the first color, the second color, or the third color, based on the charging efficiency, wherein the first color corresponds to a low charge efficiency, the second color corresponds to a medium charge efficiency, and the third color corresponds to a strong charge efficiency.
Choi teaches an indicator located on the front portion of the shelf, such that the indicator is visible with the retaining member is rotated in the upward direction to secure the external device in the receiving portion, such that the indicator is visible when the retaining member is rotated in the upward direction to secure the external device in the receiving portion (Choi teaches figure 1 a plug in charging system with a shelf item, 130 interpreted as a connector body. The connector body is shown in figure 14 to rotate and support a mobile device. The shelf portion contains an indicator item 140 interpreted as an LED window). 
Combining the Rohmer and Choi references together teaches a system wherein the shelving portion of the Rohmer reference may include an LED indicator. The Rohmer reference teaches an LED indicator may be located to show the charging status of the mobile device. Rohmer figure 27B shows an antenna logo plate which indicates placement of mobile device, Figure 27B shows shelving supports wherein an LED indicator may be located on the shelf. Figure 33A shows a shelf which may allow placement of an LED.
Kim teaches an indicator located on the housing (shown in below in figure 1 wherein indicators, LED items 51, 52, and 53 are located on the housing item 20), the indicator configured to illuminate at a first color, a second color, and a third color (allowing the light emitting unit 50 to emit light of different colors according to charging efficiency, page 2 para 10, refer to table 1 shown below on page 5 which shows light emitting unit with three different colors); and a controller configured to determine a charging efficiency of the external device (defined on page 3 paragraph 06 that discloses a controller 70 that determines charging efficiency based on measurement signal of the measurement sensor unit 60), and control the indicator to illuminate at the first color, the second color, or the third color, based on the charging efficiency (allowing the light emitting unit 50 to emit light of different colors according to charging efficiency, page 2 para 10, refer to table 1 that shows light emitting unit with three different colors), wherein the first color corresponds to a low charge efficiency (red lights when charging is insufficient, page 4 from paragraph [12-16], the second color corresponds to a medium charge efficiency (Blue and Red lights when charging is not smooth, page 4 para [12-16], also refer table 1), and the third color corresponds to a strong charge efficiency  (Blue and Green lights when charging is smooth, page 4 para [12-16]). 
Combining the Miller, Choi and Kim references is obvious because the Kim reference teaches a wireless charging system with charging LED indicators located on the outside of the housing. This charging indication is known in the art and would be obvious to combine the charging indicators on the external portion of a charging unit. It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. in view of Choi to illuminate different colors based on the charging efficiency as taught by Kim such that to provide a charging device capable of confirming charging efficiency and can easily identify the charging efficiency as well as the presence or absence of charging.
The suggestion/motivation for combination can be found in the Kim reference in page 2 paragraph [2] wherein indicating charging efficiency is taught. 


    PNG
    media_image1.png
    737
    559
    media_image1.png
    Greyscale

Rohmer Figures 28A -B show a shelf 300-12 configured to provide a surface for placement of the external device


    PNG
    media_image2.png
    741
    587
    media_image2.png
    Greyscale

Rohmer figure 1A-B shows a housing with a receiving portion with a shelf projecting perpendicular from the receiving portion


[AltContent: arrow][AltContent: textbox (Retaining member with spring force)][AltContent: oval]
    PNG
    media_image3.png
    555
    630
    media_image3.png
    Greyscale

[AltContent: textbox (LED or Logo)][AltContent: arrow][AltContent: oval]
    PNG
    media_image4.png
    628
    616
    media_image4.png
    Greyscale

Figure 1 Rohmer figure 37 shows a logo located on the front portion of the shelf, such that the indicator is visible when the retaining member is rotated in the upward direction to secure the external device in the receiving portion. 
[AltContent: textbox (LED window)][AltContent: arrow][AltContent: oval]
    PNG
    media_image5.png
    464
    443
    media_image5.png
    Greyscale

Choi figure 1 shows an LED window item 140 provided on shelf item 130, to be shown while the mobile device is being charged. 


    PNG
    media_image6.png
    340
    437
    media_image6.png
    Greyscale


Charging current sensing
The first LED (RED/BLUE)
The second LED (RED/BLUE)
The third LED 
(GREEN)
When charging is smooth
BLUE Lights
BLUE Lights
Flashing GREEN
When charging is not smooth
BLUE Lights
RED Lights

When charging is insufficient
RED Lights
RED Lights






Regarding claim 2, Rohmer teaches the charging system of claim 1, wherein the housing further includes a line terminal configured to electrically connect to a line and receive line power (shown in figures 1A wherein the housing comprises defined in paragraph [0139] receptacles item 10-6 which connect to AC or DC power).

Regarding claim 3, Rohmer teaches the charging system of claim 1, wherein the housing is configured to couple to a receptacle junction box (defined in paragraph [0134] wherein a junction box is interpreted as a device box which comprises wiring assembly item 10).

Regarding claims 4, Rohmer teaches the charging system of claim 3, wherein the receptacle box is a single-gang junction box (defined in paragraph [0139] wherein the device box is a single gang junction box).

Regarding claims 5, Rohmer teaches the charging system of claim 3, wherein the receptacle box is a double-gang junction box (defined in paragraph [0177] wherein the device box is a double gang junction box).

Regarding claims 6 Rohmer teaches the charging system of claim 5, wherein the housing further includes a receptacle (figure 1A and 28A shows a receptacle item 10-6).


Regarding claim 9, Rohmer in view of Choi teaches wherein the charging system of claim 1, but does not explicitly teach wherein the charging efficiency is based on a power output from the power supply to the external device.
	Kim teaches wherein the charging efficiency is based on a power output from the power supply to the external device (refer page 3 para 06 that discloses a controller 70 that determines charging efficiency based on measurement signal of the measurement sensor unit 60).
It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. to illuminate different colors based on the charging efficiency as taught by Kim such that to provide a charging device capable of confirming charging efficiency and can easily identify the charging efficiency as well as the presence or absence of charging.
The suggestion/motivation for combination can be found in the Kim reference in page 2 paragraph [2] wherein indicating charging efficiency is taught.

Regarding claim 10, Rohmer teaches charging system of claim 1, wherein the external device is a Smartphone (shown in figure 1C wherein external device item 1 is a smartphone).

Regarding claim 13, Rohmer teaches the charging system of claim 1, wherein the retaining
member is rotatably coupled to the shelf (shown in figure 33A wherein retaining member item 70-1 is rotatable coupled to shelf item 70-2).

Regarding claim 14, Rohmer teaches a method of charging a device (shown in figures 1A-F, 28A-28B and throughout defined in paragraphs [0133] and [0282] as an electrical wiring assembly item 100 charging device item 1 ).
Rohmer teaches the method comprising: wirelessly charging a device when the device is received by a receiving portion of a housing, wherein the receiving portion includes a shelf projecting perpendicular from the receiving portion, the shelf configured to provide a surface for placement of the external device (Figure 1A shows a housing (item 30-1) including a receiving portion (item 30-4) with a shelf (item 30-10) projecting perpendicular from the receiving portion. Shown in figure 28A wherein a housing is interpreted as item 300 defined in paragraph [0232] as a wall plate housing assembly. Figure 5A shows a housing (item 300) including a receiving portion item 30-3, with a shelf perpendicular from the receiving portion (30-12). Figure 28B shows wherein the wall plate assembly 100 comprises a housing item 300 with a receiving portion (shown as the antenna logo plate item 300-6) and comprises a shelf item 300-12 defined in paragraph [0232] wherein a shelf is interpreted as a device cradle door for placement of an external device).
Rohmer teaches the shelf including an indicator (defined in paragraph [0259] wherein an embedded controller 20-9 may turn on an LED (not shown) to notify a user that the portable electronic device has completed charging). Rohmer teaches in figure 27B shows an antenna logo plate which indicates placement of mobile device on shelf. Rohmer suggests an indicator as shown in figure 37C, such that the indicator is visible when the retaining member is rotated in the upward direction to secure the external device in the receiving portion (shown in figure 37C wherein a logo is located on the external portion of the shelving unit).
Rohmer teaches sensing a characteristic when the device is charging (defined in paragraph [0247] wherein a detector monitors the current of charging coils and determines how the coils are operating).
Rohmer teaches wherein a retaining member is rotatably coupled to the shelf, the retaining member configured to rotate in an upward direction toward the device to secure the device in the receiving portion of the housing (shown below in figure 33A wherein a retaining member item 70-1 is interpreted as defined in paragraph [0239] as a cradle gripper which is rotatably coupled to shelf, a bottom portion item 70-2. Figure 33C shows wherein the retaining member, cradle gripper item 70-1 secures the external device item 1).
Rohmer does not explicitly teach determining a charging strength based on the characteristic; the shelf including an indicator configured to output at least a first color, a second color, and a third color indicator, outputting via, the indicator the charging strength, wherein the first color corresponds to a low charge strength, the second color corresponds to a medium charge strength, and the third color corresponds to a strong charge strength.
Choi teaches an indicator located on the front portion of the shelf, such that the indicator is visible with the retaining member is rotated in the upward direction to secure the external device in the receiving portion, such that the indicator is visible when the retaining member is rotated in the upward direction to secure the external device in the receiving portion (Choi teaches figure 1 a plug in charging system with a shelf item, 130 interpreted as a connector body. The connector body is shown in figure 14 to rotate and support a mobile device. The shelf portion contains an indicator item 140 interpreted as an LED window). 
Combining the Rohmer and Choi references together teaches a system wherein the shelving portion of the Rohmer reference may include an LED indicator. The Rohmer reference teaches an LED indicator may be located to show the charging status of the mobile device. Rohmer figure 27B shows an antenna logo plate which indicates placement of mobile device, Figure 27B shows shelving supports wherein an LED indicator may be located on the shelf. Figure 33A shows a shelf which may allow placement of an LED.
Kim teaches determining a charging strength based on the characteristic (defined on page 4 wherein when a measured current is determined to be lower than a preset amount, the charging is not smooth); and an indicator configured to output at least a first color, a second color, and a third color indicator, outputting via, the indicator the charging strength (allowing the light emitting unit 50 to emit light of different colors according to charging efficiency, page 2 para 10, refer to table 1 shown below on page 5 which shows light emitting unit with three different colors), the charging strength, wherein the first color corresponds to a low charge strength (red lights when charging is insufficient, page 4 from paragraph [12-16]), the second color corresponds to a medium charge strength (Blue and Red lights when charging is not smooth, page 4 para [12-16], also refer table 1), and the third color corresponds to a strong charge strength Blue and Green lights when charging is smooth, page 4 para [12-16]).
Combining the Miller, Choi and Kim references is obvious because the Kim reference teaches a wireless charging system with charging LED indicators located on the outside of the housing. This charging indication is known in the art and would be obvious to combine the charging indicators on the external portion of a charging unit. It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. in view of Choi to illuminate different colors based on the charging efficiency as taught by Kim such that to provide a charging device capable of confirming charging efficiency and can easily identify the charging efficiency as well as the presence or absence of charging.
The suggestion/motivation for combination can be found in the Kim reference in page 2 paragraph [2] wherein indicating charging efficiency is taught. 

Regarding claim 15, Rohmer teaches the method of claim 14, wherein the device is wirelessly charge via line power received via a line terminal (shown in figures 1A wherein the housing comprises defined in paragraph [0139] receptacles item 10-6 which connect to AC or DC power).

Regarding claim 16, Rohmer in view of Choi teaches method of claim 14, but does not explicitly teach wherein the charging efficiency is output to an indicator.
	Kim further teaches, wherein the charging efficiency is output to an indicator (refer fig.5 that shows light emitting units with LED1-3 to emit light of different colors according to charging efficiency, page 4 from para [12-16]).
It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. in view of Choi to illuminate different colors based on the charging efficiency as taught by Kim such that to provide a charging device capable of confirming charging efficiency and can easily identify the charging efficiency as well as the presence or absence of charging.
The suggestion/motivation for combination can be found in the Kim reference in page 2 paragraph [2] wherein indicating charging efficiency is taught. 

Regarding claim 19, Rohmer in view of Choi teaches the method of claim 14, but does not explicitly teach wherein the charging strength is based on a power output from the power supply to the external device.
	Kim teaches wherein the charging efficiency is based on a power output from the power supply to the external device (refer page 3 para 06 that discloses a controller 70 that determines charging efficiency based on measurement signal of the measurement sensor unit 60).
It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. to illuminate different colors based on the charging efficiency as taught by Kim such that to provide a charging device capable of confirming charging efficiency and can easily identify the charging efficiency as well as the presence or absence of charging.
The suggestion/motivation for combination can be found in the Kim reference in page 2 paragraph [2] wherein indicating charging efficiency is taught

Regarding claim 20, Rohmer teaches the method of claim 14, wherein the device is a smartphone (shown in figure 1C wherein external device item 1 is a smartphone).


Response to Arguments
Applicant’s arguments with respect to claims 1-6,9-10,13,14,15,16,19,20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859